FILED
                            NOT FOR PUBLICATION                             APR 16 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


TODD ROY GIBBONS,                                No. 13-35902

               Plaintiff - Appellant,            D.C. No. 3:13-cv-05189-BHS

  v.
                                                 MEMORANDUM*
HONORABLE BOB FERGUSON; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Benjamin H. Settle, District Judge, Presiding

                              Submitted April 7, 2015**

Before:        FISHER, TALLMAN, and NGUYEN, Circuit Judges.

       Todd Roy Gibbons appeals pro se from the district court’s order denying

him leave to proceed in forma pauperis (“IFP”) and dismissing his complaint

alleging that the United States, through Washington state agencies and actors,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, we deny
Gibbons’s request for oral argument by telephone set forth in his reply brief.
improperly diagnosed and treated his disabilities. We have jurisdiction under 28

U.S.C. § 1291. We review de novo the district court’s finding that it lacked subject

matter jurisdiction, Arrington v. Wong, 237 F.3d 1066, 1069 (9th Cir. 2001), and

review for an abuse of discretion the district court’s denial of leave to proceed IFP,

Minetti v. Port of Seattle, 152 F.3d 1113, 1114 (9th Cir. 1998) (per curiam). We

affirm.

      The district court properly concluded that it lacked subject matter

jurisdiction over Gibbons’s Federal Tort Claims Act (“FTCA”) action because

Gibbons failed to show that he exhausted his administrative remedies before filing

the action. See 28 U.S.C. § 2675(a) (requiring that a federal agency first deny an

administrative claim in writing or fail to make a final disposition of the claim

within six months after it is filed); Brady v. United States, 211 F.3d 499, 502 (9th

Cir. 2000) (the filing of an administrative claim before filing an action under the

FTCA is jurisdictional and “must be strictly adhered to” (citation and internal

quotation mark omitted)). It follows that the district court did not abuse its

discretion by denying Gibbons’s request to proceed IFP. See Minetti, 152 F.3d at

1115 (concluding that district court did not abuse its discretion by denying IFP

application where plaintiff lacked standing).

      All pending motions are denied.


                                           2                                       13-35902
AFFIRMED.




            3   13-35902